Citation Nr: 1523779	
Decision Date: 06/04/15    Archive Date: 06/16/15

DOCKET NO.  13-29 776	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to an initial compensable disability rating for right patellar chondromalacia (hereinafter "right knee disability").


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

U. Ifon, Associate Counsel



INTRODUCTION

The Veteran served on active duty from December 1993 to December 1997.

This matter arises before the Board of Veterans' Appeals (Board) from a November 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.  Jurisdiction currently resides in Winston-Salem, North Carolina.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran seeks an initial compensable disability evaluation for his right knee disability.  He contends he experienced functional loss due to painful motion during his range of motion testing.

His only VA examination to date was conducted in September 2011.  During the range of motion testing, the examiner did not indicate whether the Veteran experienced painful motion, and if so, the degree of functional loss due to painful motion.  Since then, he attended a private knee examination in April 2014.  Similarly, the private examiner did not indicate whether there was any painful motion or the degree of any functional loss due to painful motion.  As such, the Board finds both examinations are inadequate for rating purposes and a new examination is warranted to assess whether the Veteran experiences any functional loss due to painful motion, and if so, to what degree.  

Inasmuch as the case is being remanded for additional adjudication, any relevant outstanding VA treatment records should be associated with the claims file.  See Bell v. Derwinski, 2 Vet. App. 611 (1992).


Accordingly, the case is REMANDED for the following actions:

1.  Contact the Veteran to identify any pertinent outstanding private or VA treatment records.  Obtain any such records and associated them with the Veteran's claims file.  Follow proper notification procedures.

2. Thereafter, schedule the Veteran for a VA orthopedic examination to assess the current severity of his right knee disability.  Any indicated studies should be performed and the examination report should comply with all appropriate protocols for rating knee disabilities.  The examiner should obtain a detailed clinical history from the Veteran.  All pertinent pathology found on examination should be noted on the evaluation report.  

All indicated studies, including X-ray and range of motion studies in degrees, should be performed.  In reporting the results of range of motion testing, the examiner should identify any objective evidence of pain and the specific excursion(s) of motion, if any, accompanied by pain.  To the extent possible, the examiner should assess the degree of severity of any pain. The examiner must specifically state range of motion findings using a goniometer, and indicate on the examination report that a goniometer was used.  

Tests of joint movement against varying resistance should be performed.  The extent of any incoordination, weakened movement and excess fatigability on use should also be described by the examiner.  If feasible, the examiner should assess the additional functional impairment due to weakened movement, excess fatigability, or incoordination in terms of the degree of additional range of motion loss.  

The examiner should also express an opinion concerning whether there would be additional limits on functional ability on repeated use or during flare-ups (if the Veteran describes flare-ups), and to the extent possible, provide an assessment of the functional impairment on repeated use or during flare-ups.  If feasible, the examiner should assess the additional functional impairment on repeated use or during flare-ups in terms of the degree of additional range of motion loss.  The examiner should also specifically report at what point any pain begins, and at what point any pain causes any functional impairment, or whether there is any additional range of motion loss due to excess fatigability, incoordination, or flare-ups.

The examiner should also provide an opinion concerning the impact of the disorder on the Veteran's ability to work, to include determining  whether it is at least as likely as not (50 percent probability or greater) that the Veteran is unable to secure or maintain substantially gainful employment solely as a result of his service-connected knee disorder. 

The examination report must include a complete rationale for all opinions and conclusions reached. 

3.  After completing the above development, readjudicate the claim.  If the benefit sought is not granted, provide the Veteran and his representative a Supplemental Statement of the Case and allow an appropriate opportunity to respond before returning the case to the Board.


The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
LANA K. JENG
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




